                              EXHIBIT C
                     [November 2020 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
               Description: Exhibit C - November 2020, Page 1 of 12
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  November 30, 2020
JIS                                                               Invoice 128233
                                                                  Client  18489
                                                                  Matter  00002
                                                                          JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2020
               FEES                                                $64,765.00
               EXPENSES                                               $551.94
               TOTAL CURRENT CHARGES                               $65,316.94

               BALANCE FORWARD                                    $466,106.91
               TOTAL BALANCE DUE                                  $531,423.85




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 2 of 12
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128233
18489 - 00002                                                        November 30, 2020




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours              Amount

 BMM        Michael, Brittany M.        Counsel           650.00      12.30         $7,995.00

 EG         Gray, Erin                  Counsel           700.00       1.10              $770.00

                                                                      15.00        $10,500.00
 IAWN       Nasatir, Iain A. W.         Partner           700.00
                                                                      61.10        $42,770.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       3.90         $2,730.00
 JIS        Stang, James I.             Partner           700.00
                                                                     93.40          $64,765.00




        Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit C - November 2020, Page 3 of 12
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128233
18489 - 00002                                                          November 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]              12.00                   $8,235.00

 BL                 Bankruptcy Litigation [L430]                1.80                   $1,170.00

 CA                 Case Administration [B110]                  0.50                       $350.00

 CO                 Claims Admin/Objections[B310]              17.30                  $12,110.00

 GC                 General Creditors Comm. [B150]             14.50                  $10,005.00

 IC                 Insurance Coverage                         11.60                   $8,120.00

 ME                 Mediation                                  35.70                  $24,775.00

                                                                       93.40          $64,765.00




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 4 of 12
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128233
18489 - 00002                                                       November 30, 2020


  Summary of Expenses
  Description                                                                           Amount
Conference Call [E105]                                                            $4.85
Lexis/Nexis- Legal Research [E                                                   $12.89
Pacer - Court Research                                                            $3.40
Reproduction/ Scan Copy                                                          $30.80
Research [E106]                                                                 $500.00

                                                                                        $551.94




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 5 of 12
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Diocese of Rochester O.C.C.                                                                   Invoice 128233
18489 - 00002                                                                                 November 30, 2020


                                                                                      Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 11/03/2020   IDS     AA        Follow up call with BRG, B. Michael regarding          0.40       700.00          $280.00
                                parish assets.
 11/03/2020   IDS     AA        Attend call (partial) with BRG and Diocese             0.50       700.00          $350.00
                                regarding parish assets.
 11/03/2020   IDS     AA        Review financial documents analysis.                   1.80       700.00      $1,260.00
 11/03/2020   BMM     AA        Participate in meeting with BRG and Diocese's          1.80       650.00      $1,170.00
                                CFO.
 11/03/2020   BMM     AA        Analyze and revise draft requests for documentation    0.90       650.00          $585.00
                                from Debtor in follow-up to CFO meeting.
 11/03/2020   BMM     AA        Follow-up to meeting with Committee's financial        0.60       650.00          $390.00
                                advisory and Diocese's CFO with M. Babcock, R.
                                Strong, and I. Scharf (in part).
 11/05/2020   IDS     AA        Review parish asset analysis from L. Jones.            0.80       700.00          $560.00
 11/11/2020   IDS     AA        Analysis of insurance company transfer (1/3).          0.80       700.00          $560.00
 11/15/2020   EG      AA        Research re: Fidelis Care transaction and potential    1.10       700.00          $770.00
                                causes of action re: same (1/3)
 11/16/2020   IDS     AA        Zoom with Erin Gray regarding Fidelis transaction      0.30       700.00          $210.00
                                analysis (1/3)
 11/19/2020   IDS     AA        Review Communis disclosures.                           0.80       700.00          $560.00
 11/24/2020   IDS     AA        Initial review of new documents produced.              1.20       700.00          $840.00
 11/30/2020   IDS     AA        Review October operating report.                       1.00       700.00          $700.00

                                                                                      12.00                   $8,235.00

  Bankruptcy Litigation [L430]
 11/02/2020   BMM     BL        Communications with chambers and Debtor's              0.90       650.00          $585.00
                                counsel, finalized and file stipulation to extend
                                answer deadline.
 11/30/2020   BMM     BL        Review documents produced by the Debtor.               0.90       650.00          $585.00

                                                                                       1.80                   $1,170.00

  Case Administration [B110]
 11/23/2020   JIS     CA        Call with Debtor's counsel regarding case status.      0.30       700.00          $210.00
 11/23/2020   IDS     CA        Telephone call with BSK attorneys regarding            0.20       700.00          $140.00
                                pending matters.

                                                                                       0.50                       $350.00




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 6 of 12
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Diocese of Rochester O.C.C.                                                                    Invoice 128233
18489 - 00002                                                                                  November 30, 2020


                                                                                       Hours           Rate        Amount

  Claims Admin/Objections[B310]
 11/05/2020   IDS     CO        Follow up analysis regarding SA claims.                 1.80       700.00      $1,260.00
 11/05/2020   IDS     CO        Update memo/chart regarding SA claims analysis.         1.40       700.00          $980.00
 11/18/2020   IDS     CO        Review files regarding liability of non diocesan        2.40       700.00      $1,680.00
                                entities.
 11/19/2020   IDS     CO        Attend to duplicate claims clarification.               0.80       700.00          $560.00
 11/19/2020   IDS     CO        Revise insurance / claims analysis.                     3.90       700.00      $2,730.00
 11/19/2020   IDS     CO        Email to D. Levin regarding POC filed.                  0.30       700.00          $210.00
 11/20/2020   IDS     CO        Continue research on non- diocesan liability by         2.30       700.00      $1,610.00
                                diocese.
 11/20/2020   IDS     CO        Revise insurance / claim chart and analysis.            4.40       700.00      $3,080.00

                                                                                       17.30                  $12,110.00

  General Creditors Comm. [B150]
 11/02/2020   IDS     GC        Attend counsel call regarding mediation.                0.40       700.00          $280.00
 11/02/2020   IDS     GC        Email with Committee regarding analysis sub             0.20       700.00          $140.00
                                committee.
 11/02/2020   BMM     GC        Participate in State Court Counsel meeting re           0.90       650.00          $585.00
                                mediation.
 11/04/2020   JIS     GC        Attend committee meeting re reorg goals and             1.50       700.00      $1,050.00
                                mediation.
 11/04/2020   IDS     GC        Attend committee meeting regarding mediation.           0.80       700.00          $560.00
 11/09/2020   IDS     GC        Prepare for SCC call regarding insurance, mediation.    0.20       700.00          $140.00
 11/09/2020   IDS     GC        Attend SCC call regarding insurance mediation.          0.40       700.00          $280.00
 11/10/2020   IDS     GC        Email to committee regarding call agenda.               0.20       700.00          $140.00
 11/11/2020   IDS     GC        Prepare for Committee meeting.                          0.20       700.00          $140.00
 11/11/2020   IDS     GC        Attend Committee meeting regarding mediation.           1.00       700.00          $700.00
 11/11/2020   BMM     GC        Participate in and prepare minutes for committee        0.60       650.00          $390.00
                                meeting regarding upcoming mediation.
 11/12/2020   IAWN GC           Telephone conference with SCC re mediation              0.90       700.00          $630.00
                                strategy.
 11/12/2020   BMM     GC        Participate in state court counsel meeting regarding    0.60       650.00          $390.00
                                mediation.
 11/13/2020   IAWN GC           Meet with SCC re mediation\insurance.                   0.80       700.00          $560.00
 11/13/2020   IAWN GC           Meet with Committee re insurance\mediation.             0.80       700.00          $560.00




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 7 of 12
Pachulski Stang Ziehl & Jones LLP                                                             Page:     7
Diocese of Rochester O.C.C.                                                                   Invoice 128233
18489 - 00002                                                                                 November 30, 2020


                                                                                      Hours           Rate        Amount
 11/13/2020   IAWN GC           Telephone call with SCC re mediation strategy.         0.90       700.00          $630.00
 11/16/2020   JIS     GC        Attend counsel meeting regarding mediation.            0.60       700.00          $420.00
 11/16/2020   IDS     GC        Call with SCC regarding mediation, parish stay.        0.80       700.00          $560.00
 11/18/2020   IDS     GC        Weekly committee call regarding mediation/             0.80       700.00          $560.00
                                insurance / monetaries.
 11/18/2020   IDS     GC        Prepare for call regarding non-monetaries.             0.80       700.00          $560.00
 11/18/2020   BMM     GC        Participate in and take minutes for Committee          0.80       650.00          $520.00
                                meeting regarding mediation follow-up.
 11/20/2020   IDS     GC        Telephone call with L. James regarding Trevet          0.30       700.00          $210.00
                                Cristo.

                                                                                      14.50                  $10,005.00

  Insurance Coverage
 11/04/2020   IDS     IC        Research regarding SIR issues for certain insurance    1.40       700.00          $980.00
                                policies.
 11/04/2020   IDS     IC        Review documents related to insurance coverage         2.80       700.00      $1,960.00
                                issues.
 11/13/2020   IAWN IC           Meet with insurers re mediation\insurance.             1.20       700.00          $840.00
 11/13/2020   IAWN IC           Telephone conference with with Ilan Scharf /BMM        0.40       700.00          $280.00
                                re insurance.
 11/18/2020   IAWN IC           Analyze insurance policies                             3.50       700.00      $2,450.00
 11/23/2020   IAWN IC           Review state court complaint (2.2), review coverage    2.30       700.00      $1,610.00
                                chart (.1)

                                                                                      11.60                   $8,120.00

  Mediation
 11/09/2020   IDS     ME        Review additional insurance analysis, case law to      1.70       700.00      $1,190.00
                                prepare for mediation.
 11/09/2020   IDS     ME        Email to Committee regarding mediation.                0.30       700.00          $210.00
 11/09/2020   IDS     ME        Additional research/ analysis regarding comps for      0.80       700.00          $560.00
                                mediation.
 11/10/2020   IDS     ME        Telephone call with M. Garabedian regarding            0.30       700.00          $210.00
                                mediation.
 11/10/2020   IDS     ME        Telephone call with J. Zive regarding mediation.       0.30       700.00          $210.00
 11/10/2020   IDS     ME        Review mediation issues in preparation for             1.70       700.00      $1,190.00
                                mediation on 11/12-13.
 11/11/2020   JIS     ME        Call Ilan Scharf regarding upcoming mediation.         0.20       700.00          $140.00




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 8 of 12
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Diocese of Rochester O.C.C.                                                                    Invoice 128233
18489 - 00002                                                                                  November 30, 2020


                                                                                       Hours           Rate        Amount
 11/11/2020   JIS     ME        Call Ilan Scharf regarding mediation issues.            0.20       700.00          $140.00
 11/11/2020   JIS     ME        Call with Committee regarding upcoming mediation.       0.50       700.00          $350.00
 11/11/2020   IDS     ME        Telephone with S. Donato regarding mediation.           0.30       700.00          $210.00
 11/11/2020   IDS     ME        Prepare for mediation, review statements, pleadings     2.00       700.00      $1,400.00
                                and research.
 11/12/2020   IAWN ME           Attend mediation session                                0.40       700.00          $280.00
 11/12/2020   IAWN ME           Attend mediation session.                               0.60       700.00          $420.00
 11/12/2020   IAWN ME           Telephone conference with l. Scharf re mediation        0.10       700.00           $70.00
 11/12/2020   IAWN ME           Telephone conference with Judge Zive re mediation.      1.20       700.00          $840.00
 11/12/2020   JIS     ME        Call with Ilan Scharf regarding mediation status and    0.20       700.00          $140.00
                                counteroffer.
 11/12/2020   JIS     ME        Attend opening of mediation.                            0.40       700.00          $280.00
 11/12/2020   IDS     ME        Attend initial mediation session.                       0.40       700.00          $280.00
 11/12/2020   IDS     ME        Telephone call with SCC regarding mediation             0.90       700.00          $630.00
                                strategy.
 11/12/2020   IDS     ME        Review and analysis of insurance coverage chart for     0.80       700.00          $560.00
                                mediation.
 11/12/2020   IDS     ME        Telephone call with M. Garabedian regarding             0.40       700.00          $280.00
                                mediation.
 11/12/2020   IDS     ME        Telephone call with L. James regarding mediation        0.60       700.00          $420.00
                                strategy.
 11/12/2020   IDS     ME        Attend mediation session.                               0.60       700.00          $420.00
 11/12/2020   IDS     ME        Telephone call with IAWN regarding mediation.           0.10       700.00           $70.00
 11/12/2020   IDS     ME        Telephone call with James Stang regarding               0.20       700.00          $140.00
                                mediation.
 11/12/2020   IDS     ME        Telephone call with Brittany Mitchell Michael           0.10       700.00           $70.00
                                regarding mediation.
 11/12/2020   IDS     ME        Telephone call with J. Zive regarding mediation.        0.20       700.00          $140.00
 11/12/2020   IDS     ME        Draft strategy regarding mediation.                     0.80       700.00          $560.00
 11/12/2020   BMM     ME        Participate in mediation.                               1.00       650.00          $650.00
 11/13/2020   IAWN ME           Meet with Diocese re mediation\insurance analysis.      1.30       700.00          $910.00
 11/13/2020   IAWN ME           Meet with Judge Zive re mediation.                      0.30       700.00          $210.00
 11/13/2020   IAWN ME           Mediation session with mediator and Committee.          0.30       700.00          $210.00
 11/13/2020   IDS     ME        Meet with Diocese regarding insurance analysis.         1.30       700.00          $910.00
 11/13/2020   IDS     ME        Meet with J. Zive regarding mediation.                  0.30       700.00          $210.00




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 9 of 12
Pachulski Stang Ziehl & Jones LLP                                                           Page:     9
Diocese of Rochester O.C.C.                                                                 Invoice 128233
18489 - 00002                                                                               November 30, 2020


                                                                                    Hours           Rate        Amount
 11/13/2020   IDS     ME        Meet with SCC regarding SCC regarding mediation.     0.80       700.00          $560.00
 11/13/2020   IDS     ME        Meet with insurers regarding mediation               1.20       700.00          $840.00
 11/13/2020   IDS     ME        Telephone call with IAWN/ Brittany Michael           0.40       700.00          $280.00
                                regarding insurance.
 11/13/2020   IDS     ME        Meet with Committee regarding mediation.             0.80       700.00          $560.00
 11/13/2020   IDS     ME        Meet with SCC regarding insurance/ mediation.        0.90       700.00          $630.00
 11/13/2020   IDS     ME        Mediation session.                                   0.30       700.00          $210.00
 11/13/2020   IDS     ME        Memorandum / notes regarding insurance issues.       1.20       700.00          $840.00
 11/13/2020   BMM     ME        Participate in mediation.                            3.30       650.00       $2,145.00
 11/15/2020   IDS     ME        Follow up on analysis of insurance claims /          1.90       700.00       $1,330.00
                                availability after mediation.
 11/16/2020   IDS     ME        Telephone call with M. Garabedian regarding          0.30       700.00          $210.00
                                mediation strategy.
 11/24/2020   IDS     ME        Continue insurance analysis update for mediation.    3.80       700.00       $2,660.00

                                                                                    35.70                   $24,775.00

  TOTAL SERVICES FOR THIS MATTER:                                                                          $64,765.00




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 10 of 12
Pachulski Stang Ziehl & Jones LLP                                           Page:    10
Diocese of Rochester O.C.C.                                                 Invoice 128233
18489 - 00002                                                               November 30, 2020



 Expenses

 11/04/2020   CC        Conference Call [E105] AT&T Conference Call, IAWN        2.60


 11/13/2020   CC        Conference Call [E105] AT&T Conference Call, IAWN        2.25


 11/15/2020   LN        18489.00002 Lexis Charges for 11-15-20                  12.89


 11/24/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                             1.50


 11/24/2020   RE2       SCAN/COPY ( 218 @0.10 PER PG)                           21.80


 11/24/2020   RE2       SCAN/COPY ( 75 @0.10 PER PG)                             7.50


 11/30/2020   RS        Research [E106] Everlaw, Inv.32968                     500.00


 11/30/2020   PAC       Pacer - Court Research                                   3.40
   Total Expenses for this Matter                                           $551.94




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 11 of 12
Pachulski Stang Ziehl & Jones LLP                                                         Page:    11
Diocese of Rochester O.C.C.                                                               Invoice 128233
18489 - 00002                                                                             November 30, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        11/30/2020

Total Fees                                                                                            $64,765.00

Total Expenses                                                                                            551.94

Total Due on Current Invoice                                                                          $65,316.94

  Outstanding Balance from prior invoices as of        11/30/2020          (May not include recent payments)

A/R Bill Number          Invoice Date               Fees Billed         Expenses Billed             Balance Due
 124954                  03/31/2020                 $58,445.00            $5,707.02                  $11,689.00

 125273                  04/30/2020                 $34,249.50              $537.00                  $34,786.50

 125950                  05/31/2020                 $39,062.50              $611.96                  $39,674.46

 125952                  06/30/2020                 $29,470.00              $509.50                  $29,979.50

 125953                  07/31/2020                 $33,628.50              $762.92                  $34,391.42

 125954                  08/31/2020                 $83,003.00              $844.40                  $83,847.40

 128227                  09/30/2020                $146,365.00              $696.62                 $147,061.62

 128231                  10/31/2020                 $83,000.00            $1,677.01                  $84,677.01

             Total Amount Due on Current and Prior Invoices:                                         $531,423.85




       Case 2-19-20905-PRW, Doc 1258-3, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit C - November 2020, Page 12 of 12
